UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from May 1, 2014 to May 31, 2014 Commission File Number of issuing entity: 333-181552 RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-181552 ROYAL BANK OF CANADA (Exact name of depositor and sponsor as specified in its charter) Ontario, Canada 98-1056093 (State or other jurisdiction of incorporation or organization of the issuing entity) (I.R.S. Employer Identification No.) 155 Wellington Street, West, 14th Floor Toronto, Ontario, Canada M5V 3K7 M5V 3K7 (Address of principal executive offices of the issuing entity) (Zip Code) (416) 313-5982 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Series CB8 1.200% Covered Bonds Due 2017 ☐ ☐ √ Series CB9 0.625% Covered Bonds Due 2015 ☐ ☐ √ Series CB10 1.125% Covered Bonds Due 2016 ☐ ☐ √ Series CB13 2.000% Covered Bonds Due 2018 ☐ ☐ √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No ☐ SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART I – DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The response to Item 1 is set forth herein, and is incorporated by reference herein from the Monthly Investor Report that is filed as Exhibit 99.1 to this Form 10-D. Royal Bank of Canada (the “Bank”) made the following distributions during the reporting period on outstanding Series of Covered Bonds: Date Amount Type of Payment Series 09-May-2014 AUD 9,538,356.16 Interest CB12 10-May-2014 CAD 12,262,500.00 Interest CB3 PART II – OTHER INFORMATION Item 9. Exhibits. 99.1Monthly Investor Report for May 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RBC COVERED BOND GUARANTOR LP (Issuing entity) Date: June 13, 2014 By: ROYAL BANK OF CANADA (Servicer) /s/ David Power (Signature) David Power Vice-President, Corporate Treasury
